11/24/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: PR 06-0422


                                        PR 06-0422                                FILED
                                                                                  NOV 2 3 2020
 IN THE MATTER OF THE PETITION OF                                              Bowen Greenwood
                                                                                       :ire-erne Court
                                                                                      fa
                                                                            09R<            Inntana
 MEGHAN M.POIRIER                                                             fi1F1Te.-6r-N
                                                                                          ,




       Meghan M.Poirier has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of her
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Poirier passed the MPRE in 2007 when seeking admission to the
practice of law in the State of Tennessee. She has practiced law since her admission to the
Tennessee bar as member of the U.S. Army Judge Advocate General's Corps, has been
stationed in various locations, and has never been "subject to discipline in any jurisdiction."
Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Meghan M. Poirier to waive the
three-year test requirement for the MPRE for purposes of her current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar ExamivirLs
                       ‘    at the State Bar of Montana.
       DATED this ati day of November, 2020.




                                                            Chief Justice
e )-~lf. /4 „All,
      Justices